DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following functional limitations/method steps which represent abstract ideas: in particular with regards to independent method claims 1 and 8 and to apparatus claim 16, the functional limitations/method steps setting forth that the controller perfroms the functions of “training a machine learning model…”, “receiving a set of operational data”; “process the set of operational data using the machine learning model”, and “determine, …, one or more estimated health condition…” are each considered to be a mathematical relationship and/or a mental process. As such, claims 1, 8 and 16 recite a judicial exception (i.e. an abstract idea). 
Additionally, with regards to dependent claims 2-5, 7, 9-12, 14, 19 and 20, the functional limitations/method steps setting forth that the controller perfroms the functions of estimating a “time to failure” and “indications associated with a plurality of different failure modes”; “determining, from the trained machine learning model, which parameters of the set of operational data are correlated with certain failure modes”, and “obtaining actual health and failure conditions of the hydraulic pump fluid end; and updating the trained machine learning model by correlating the set of operational data with the actual health and failure conditions” are each considered to be a mathematical relationship and/or a mental process. 
These judicial exceptions are not integrated into a practical application because the additional limitations/steps of the claims, in the form of naming the various operational data (this additionally applies to claims 2, 9, 17 and 18), are merely the application of the abstract idea to a field of use. It is noted that the operational data of the field of use is common data associated with the field of use, as evidenced by the Haddad et al reference applied below. It is noted that none of the independent claims recite utilizing or applying the determined one or more estimated health conditions  to the apparatus, claimed structure or incorporating it into the claimed method.
The mere naming of the various types of data received and processed in the functional steps by the controller amount to simply implementing the abstract idea on a computer/processing unit and represent, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In each of claims 1, 8 and 16, the disclosure teaches that the control system processes the operational data in the trained learning model and determines the one or more estimated health conditions (see for example [0028]). The applicant has not shown possession of this material however by providing the steps or algorithm to make such a determination. The disclosure merely sets forth the data provided to the generically mentioned “trained learning model” and sets forth that the model makes the determination of the health conditions without describing how the determination of the health conditions are made.  Similarly, in the dependent claims the disclosure describes that the health conditions may include “an estimated time to failure” (see claims 3, 10 and 19 and [0029]), “indications associated with a plurality of different failure modes” (see claims 4, 11, and 20 and [0029]), “determining…which parameters…are correlated with certain failure modes” (see claims 5, 12 and 20 and [0029]), and sets forth that the trained machine learning model is updated by “correlating the set of operational data with the actual health and failure conditions” (see claims 7 and 14 and [0035]). Once again, with regards to these functions the applicant has not shown possession of this material by providing the steps or algorithm to make such a determination. The disclosure merely sets forth the data is provided to the generically mentioned “trained learning model” and sets forth that the model makes the determination of the particular health condition or correlation with a mode without describing how the determination or correlation is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haddad et al (USPAP 2017/0292513).
Haddad et al discloses, with respect to claims 1, 8 and 15, a method of monitoring (see for example [0035]) hydraulic fracturing equipment (see Fig. 1 which includes fracturing pumps 200 with fluid ends 210), comprising: training (note 550 and step 555 of Fig. 5 and the associated discussion) a machine learning model (see [0067 and the predictive model) on training data 550 obtained from a plurality of hydraulic fracturing operations (see at least [0062]), the training data including a corpus of operational data associated with the hydraulic fracturing operations and corresponding health conditions associated with one or more hydraulic pump fluid ends; receiving a set of operational data (505) associated with an active hydraulic fracturing operation; process the set of operational data using the trained machine learning model 515, 520; and determine 530, 540, based on the trained machine learning model and the input set of operational data, one or more estimated health conditions of a hydraulic pump fluid end used in the active hydraulic fracturing operation.
With regards to claims 2, 9 and 17, the set of operational data includes one or more of environmental conditions, equipment specifications, operating specifications, equipment hours, damage accumulation data, vibration parameters, temperature parameters, flow rate parameters, pressure parameters (see for example [0035] setting forth at least speed, flow rate and pressure), speed, and motion counts associated with the active hydraulic fracturing operation.  
With regards to claims 3, 10 and 19 Haddad et al disclose wherein the one or more estimated health conditions of the hydraulic pump fluid end include an estimated time to failure (see [0068] where amounts of time remaining to failure are determined).  
With regards to claims 4, 11 and 20 Haddad et al disclose wherein the one or more estimated health conditions of the hydraulic pump fluid end include indications associated with a plurality of different failure modes (see for example [0057] thru [0061] and especially [0058] and [0059] that set forth determinations that the fracturing pump is operating in a mode of reduced efficiency and also in a mode of imminent failure).  
With regards to claims 5, 12 and 20 Haddad et al disclose determining, from the trained machine learning model, which parameters of the set of operational data are correlated with certain failure modes (note [0055] thru [0059] and [0063] which set forth that different operational parameters are associated with different conditions and modes).  
With regards to claims 6 and 13 Haddad et al disclose receiving and processing the set of operational data through the machine learning model in real time; and generating an alert indicating a predicted failure (note [0061] which sets forth the color-coded health index).  
With regards to claims 7 and 14 Haddad et al disclose obtaining actual health and failure conditions of the hydraulic pump fluid end 505; and updating the trained machine learning model by correlating the set of operational data with the actual health and failure conditions (see 0068] which discusses remodeling the learning model with additional operational data 575).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bodishbaugh et al, Goebel et al, Gomez et al, and Hunter et al disclose learning model monitoring systems for pumps; and Pandurengan et al, Rogers, Miller, Ens et al and Singh et al disclose monitoring systems for pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
July 2, 2021